Citation Nr: 0402722	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-03 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a greater initial rating for left total knee 
replacement, as secondary to the service-connected disability 
of left knee arthritis, currently evaluated at 30 percent. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel





INTRODUCTION

The veteran had active military service from November 1990 to 
August 1991, November 1991 to May 1992, May 1994 to September 
1994, and May 1995 to September 1995. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which continued the 30 percent 
evaluation for the veteran's left total knee replacement.  

For the reasons set forth below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

The RO denied the veteran's claim in November 2001, 
approximately one year after the effective date of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  The claim remained 
at the RO for the following two years and was forwarded to 
the Board of Veterans' Appeals in December 2003.   From 
Novemebr 2001 to July 2003, the RO took no steps to inform 
the veteran of the evidence and information needed to 
substantiate the claim as is required under the VCAA.  In 
July 2003, when the RO sent the veteran the information 
required under VCAA, the RO had already completed development 
of the evidentiary record and issued a statement of the case 
and a supplemental statement of the case.

The purpose of the VCAA is ensure that the appellant knows 
what evidence is needed and has an opportunity to participate 
in obtaining the needed evidence.   By waiting until the 
development of the evidence was completed before providing 
the veteran with notices under VCAA, the RO has not ensured 
that the veteran has had an opportunity to participate in the 
development of the evidentiary record.   To ensure fairness 
to the veteran, further development of the record is 
necessary.

Accordingly, the case is REMANDED for the actions listed 
below:  
 
1.  Communicate to the veteran, pursuant 
to the VCAA, what information and 
evidence is necessary to substantiate her 
claim for a greater initial rating for 
left total knee replacement, as secondary 
to the service-connected disability of 
left knee arthritis, currently evaluated 
at 30 percent.  Explain to the veteran 
what portion of the evidence and 
information she must provide, and what 
portion, if any, VA will obtain for her.  
Ask the the claimant to provide any 
evidence in her possession that is 
relevant to the claim. 

2.  Re-adjudicate the veteran's claim of 
entitlement to a greater initial rating 
for left total knee replacement, as 
secondary to the service-connected 
disability of left knee arthritis, 
currently evaluated at 30 percent, taking 
into account the entire record as it 
stands after completion of all actions in 
paragraph 1, above.  In the event that the 
claim is not resolved to the 
satisfaction of the veteran, she should be 
furnished a Supplemental Statement of the 
Case regarding entitlement to a greater 
initial rating for left total knee 
replacement, as secondary to the service-
connected disability of left knee 
arthritis, currently evaluated at 30 
percent, which includes a summary of the 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


